IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-600

                                        No. COA21-10

                                   Filed 6 September 2022

     Wake County, Nos. 18 CRS 205570–71, 205588

     STATE OF NORTH CAROLINA

                  v.

     JOSEPH EDWARDS TEAGUE, III


           Appeal by defendant from judgments entered 31 January 2020 by Judge

     Thomas H. Lock in Wake County Superior Court. Heard in the Court of Appeals 1

     December 2021.


           Attorney General Joshua H. Stein, by Assistant Attorney General Kristin J.
           Uicker, for the State.

           Hynson Law, PLLC, by Warren D. Hynson, for defendant-appellant.


           ZACHARY, Judge.


¶1         Defendant Joseph Edwards Teague, III, appeals from judgments entered upon

     a jury’s verdicts finding him guilty of conspiracy to traffic marijuana by

     transportation, possession with intent to sell or deliver marijuana, felony possession

     of marijuana, felony keeping or maintaining a storage unit for keeping or selling

     controlled substances, felony keeping or maintaining a dwelling for keeping or selling

     controlled substances, and possession with intent to sell or deliver delta-9-

     tetrahydrocannabinol (“THC”). After careful review, we affirm the trial court’s denial
                                           STATE V. TEAGUE

                                            2022-NCCOA-600

                                           Opinion of the Court



     of Defendant’s motion to suppress, and conclude that Defendant received a trial free

     from prejudicial error.

                                      I.      Background

¶2         On 21 March 2018, Investigator Selburn Menzie of the Wake County Sheriff’s

     Office High-Intensity Drug Trafficking Areas (“HIDTA”) Task Force was working at

     a FedEx facility as part of his routine parcel interdiction duty. On the conveyor belt,

     he observed a package (the “target package”) with “all the seams . . . taped,” which he

     later testified was “one of many indicators” that a parcel may contain illegal drugs.

     The target package named “Marcus Rawls” as its sender and “Joe Teague” as its

     intended recipient. The shipping label indicated that the target package had been

     shipped from California and listed “(888) 888 8888” as the telephone number for the

     addressee, “Joe Teague” in Raleigh, North Carolina. In his experience and training

     as a member of the HIDTA Task Force, Investigator Menzie recognized these as

     additional indicators of possible drug smuggling.

¶3         Investigator Menzie removed the target package from the belt and ran the

     sender and recipient information from the shipping label through two law

     enforcement databases. From these databases, Investigator Menzie determined that

     the phone number given for the target package’s sender “Marcus Rawls” did not

     match the phone number for the listed shipping address, and he confirmed that the

     “(888) 888 8888” phone number provided for its recipient “Joe Teague” did not exist.
                                       STATE V. TEAGUE

                                        2022-NCCOA-600

                                       Opinion of the Court



     Investigator Menzie also noticed that the target package had been sent from a

     different location than its listed shipping address. Investigator Menzie then placed

     the target package in a line with “four or five” other similar parcels. His partner,

     Officer James Smith, was already on the scene with his certified narcotics detector

     dog, Hydro. At Officer Smith’s command, Hydro conducted a drug sniff of the

     packages. Hydro alerted to the target package.

¶4         Investigator Menzie removed the target package from the FedEx facility and

     obtained a search warrant for it. Investigator Menzie, Officer Smith, and other law

     enforcement officers then opened the target package at the interdiction unit office.

     Inside the target package, the officers found approximately 15 yellow envelopes, each

     containing vacuum-sealed bags of a green, leafy substance that they recognized as

     marijuana; inside one of the bags, they also discovered what appeared to be a GPS

     tracking device. After weighing and photographing the contents of each bag, the

     officers determined that the target package contained approximately 15 pounds of

     the green, leafy substance that they recognized as marijuana.

¶5         Investigator Menzie then drove to the address listed on the target package’s

     shipping label, where he saw people (including one later identified as Defendant) in

     the driveway. While surveilling the recipient’s address, Investigator Menzie observed

     that there was a self-storage facility approximately two miles away. He later testified

     that the proximity of this facility was noteworthy to him “[b]ecause a storage unit is
                                       STATE V. TEAGUE

                                        2022-NCCOA-600

                                       Opinion of the Court



     commonly used by individuals who [are] dealing with large amounts of illegal

     substance to store away sometimes from their residence, sometimes just to

     disassociate themselves from the residence that they’re actually living in.”

¶6         Later that day, a FedEx employee informed Investigator Menzie that a man

     identifying himself as “Marcus” had called FedEx to inquire about the status of the

     target package, and that he left a phone number at which to contact him with further

     information. Investigator Menzie called Marcus, who confirmed the tracking number

     of the target package, its shipping address, and the name of its intended recipient. At

     that point, Investigator Menzie identified himself as a law enforcement officer;

     Marcus reacted with surprise, cussed, and abruptly ended the call.

¶7         The next day, on 22 March 2018, Investigator Menzie, Officer Smith, and

     Sergeant Daniel Wright investigated the self-storage facility near the intended

     recipient’s address. Officer Smith took Hydro to a row of storage units that were “out

     of sight[,]” and Hydro alerted to a particular unit. Investigator Menzie left to obtain

     a search warrant for the unit. Before Investigator Menzie returned, Defendant

     arrived and approached the unit with a bag in his hand. Sergeant Wright intercepted

     Defendant and patted him down.

¶8         When Defendant placed the bag on the back of his car, Sergeant Wright

     observed a substance inside of the bag that he recognized, from his training and

     experience, as “marijuana wax.” Sergeant Wright handcuffed Defendant, and they
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       waited for Investigator Menzie to return with the search warrant. After Investigator

       Menzie returned and read the search warrant to Defendant, the officers opened the

       storage unit with the use of a key provided by Defendant. Inside, the officers found a

       box containing more vacuum-sealed bags of what appeared to be the same green, leafy

       substance that they recognized as marijuana, and a suitcase containing several clear

       jars of a brown substance that Sergeant Wright later testified was “commonly

       referred to as shatter . . . . [I]t’s cooked-down marijuana. It’s highly concentrated

       THC.”

¶9             Investigator Menzie then obtained a document search warrant for Defendant’s

       residence, which matched the address for the intended recipient of the target

       package. Law enforcement officers executed the search warrant that same day and

       discovered items that they believed to be drugs and drug paraphernalia. At that point,

       the officers temporarily halted the search until they obtained a drug search warrant;

       then, the search resumed. Inside a padlocked bedroom, officers discovered empty

       vacuum-sealed bags in a dresser drawer; a butane gas canister used to manufacture

       marijuana wax; a digital scale hidden behind a television; a bong; an e-cigarette with

       cartridges containing a brown liquid; and glass jars similar to those found in the

       search of Defendant’s storage unit.

¶ 10           On 5 June 2018, a Wake County grand jury returned indictments charging

       Defendant with two counts of conspiracy to traffic marijuana (one charge by
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       transportation and one by possession); two counts of possession with intent to sell or

       deliver marijuana; one count of possession with intent to sell or deliver THC; two

       counts of possession of marijuana; one count of maintaining a storage unit for

       purposes of keeping or selling controlled substances; and one count of maintaining a

       dwelling for purposes of keeping or selling controlled substances.

¶ 11         On 19 November 2018, Defendant moved to suppress “evidence obtained as the

       result of an unconstitutional seizure of the [target package] addressed to . . .

       Defendant, the unconstitutional search, seizure, and interrogation of [Defendant],

       and the unconstitutional search and seizure of [Defendant]’s storage locker and

       residence.” On 27 January 2020, Defendant’s motion came on for hearing in Wake

       County Superior Court. After considering the motion and arguments of counsel, the

       trial court denied Defendant’s motion from the bench. No written order was entered.

¶ 12         At the close of the State’s evidence, Defendant moved to dismiss all charges

       against him, which the trial court denied. Defendant renewed his motion to dismiss

       at the close of all evidence, which the trial court again denied. The State then

       voluntarily dismissed the charge of conspiracy to traffic marijuana by possession.

       During the charge conference, the trial court sua sponte dismissed one count of

       possession with intent to sell or deliver marijuana and one count of felony possession

       of marijuana.

¶ 13         On 31 January 2020, the jury returned its verdicts finding Defendant guilty of
                                          STATE V. TEAGUE

                                              2022-NCCOA-600

                                          Opinion of the Court



       the remaining charges. The trial court sentenced Defendant to an active term of 25–

       39 months in the custody of the North Carolina Division of Adult Correction for

       conspiracy to traffic marijuana by transportation. The trial court then consolidated

       the remaining convictions into three judgments, sentenced Defendant to three

       consecutive terms of 5–15 months in the custody of the North Carolina Division of

       Adult Correction, then suspended these sentences and ordered that Defendant be

       placed on supervised probation for a period of 24 months following his release from

       incarceration. Defendant gave oral notice of appeal in open court.

                                        II.     Discussion

¶ 14         On appeal, Defendant raises several constitutional issues concerning the

       investigation of the target package. Defendant argues that the trial court erred by

       denying his motion to suppress because law enforcement officers lacked either

       probable cause or reasonable suspicion to support (1) the initial removal of the target

       package from the conveyor belt at the FedEx facility and (2) the temporary retention

       of the target package to effectuate a drug dog sniff.

¶ 15         Defendant then makes several arguments that arise from our General

       Assembly’s legalization of industrial hemp. See An Act to Recognize the Importance

       and Legitimacy of Industrial Hemp Research, to Provide for Compliance with

       Portions of the Federal Agricultural Act of 2014, and to Promote Increased

       Agricultural Employment, S.L. 2015-299, 2015 N.C. Sess. Laws 1483. The Industrial
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       Hemp Act “legalized the cultivation, processing, and sale of industrial hemp within

       the state, subject to the oversight of the North Carolina Industrial Hemp

       Commission.” State v. Parker, 277 N.C. App. 531, 2021-NCCOA-217, ¶ 27, disc. review

       denied, 378 N.C. 366, 860 S.E.2d 917 (2021).

¶ 16         In sum, Defendant argues that “[b]ecause industrial hemp and marijuana . . .

       are identical in appearance and odor, and both contain THC, law enforcement officers

       and drug-detecting canines are unable to distinguish the two without a quantitative

       test measuring the chemical percentage of THC, irrespective of their training and

       experience.” Thus, Defendant maintains that (1) the trial court erred by denying his

       motion to suppress because the green, leafy substance inside the target package was

       seized prior to determining whether it contained an unlawful concentration of THC;

       (2) the indictment charging Defendant with possession with intent to sell or deliver

       THC was facially invalid because it failed to specifically allege an unlawful

       concentration of THC; (3) the trial court erred by denying Defendant’s motion to

       dismiss the charge of possession with intent to sell or deliver THC because the State

       presented insufficient evidence that the brown material recovered during lawful

       searches of Defendant’s storage unit, residence, and the bag that he was carrying

       when he arrived at the storage unit contained an unlawful concentration of THC; and

       (4) the trial court erred by permitting several of the State’s witnesses to offer opinion

       testimony identifying the various seized substances as “marijuana,” “marijuana wax,”
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       “shatter,” and “highly concentrated THC,” absent a scientifically valid chemical

       analysis of each substance, in violation of Rule 702 of the North Carolina Rules of

       Evidence.

¶ 17         Defendant further argues that the trial court committed plain error by

       admitting evidence regarding the chemical analysis of the seized material discovered

       inside the target package, in violation of his constitutional right to confront

       testimonial witnesses against him.

¶ 18         Finally, Defendant advances a pair of arguments concerning the charge of

       conspiracy to traffic marijuana by transportation. Defendant contends that the trial

       court erred by denying his motion to dismiss this charge due to insufficient evidence,

       and that the trial court erred by admitting into evidence a recording of a phone call

       between Investigator Menzie and Marcus Rawls, Defendant’s alleged co-conspirator.

       A. Motion to Suppress

¶ 19         We begin by addressing Defendant’s constitutional arguments concerning the

       initial removal of the target package from the conveyor belt at the FedEx facility and

       the subsequent searches and seizures that followed. Defendant raises several

       arguments arising under the federal and state constitutions, essentially claiming that

       the trial court erred by denying his motion to suppress because law enforcement
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                            Opinion of the Court



       officers lacked either probable cause or reasonable suspicion1 to seize the target

       package at the FedEx facility. However, for the following reasons, we affirm the trial

       court’s denial of Defendant’s motion to suppress.

          1. Standard of Review

¶ 20          “In evaluating the denial of a motion to suppress, the reviewing court must

       determine whether competent evidence supports the trial court’s findings of fact and

       whether the findings of fact support the conclusions of law.” State v. Williams, 366

       N.C. 110, 114, 726 S.E.2d 161, 165 (2012) (citation and internal quotation marks

       omitted). “The trial court’s findings of fact on a motion to suppress are conclusive on

       appeal if supported by competent evidence, even if the evidence is conflicting.” Id.

       (citation and internal quotation marks omitted). “Findings of fact that are not

       challenged on appeal are deemed to be supported by competent evidence and are

       binding upon this Court.” State v. Lane, 280 N.C. App. 264, 2021-NCCOA-593, ¶ 12

       (citation and internal quotation marks omitted). “Conclusions of law are reviewed de

       novo and are fully reviewable on appeal.” Williams, 366 N.C. at 114, 726 S.E.2d at

       165 (citation and internal quotation marks omitted).



              1 Defendant argues that “this Court could—and should—rule under our State
       Constitution that probable cause is required to seize and investigate a parcel,” rather than
       continuing to apply the reasonable suspicion standard adopted by the United States Supreme
       Court. See United States v. Van Leeuwen, 397 U.S. 249, 252–53, 25 L. Ed. 2d 282, 285–86
       (1970). As discussed in section II.A.2 below, we decline Defendant’s invitation to address this
       issue.
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                             Opinion of the Court



          2. The Trial Court’s Ruling

¶ 21         At the outset of the hearing on Defendant’s motion to suppress, the State

       argued that Defendant lacked standing to challenge the various searches or seizures

       in this matter. The trial court concluded otherwise, determining that Defendant had

       standing based on United States v. Hernandez, 313 F.3d 1206, 1209 (9th Cir. 2002),

       cert. denied, 538 U.S. 1023, 155 L. Ed. 2d 867 (2003), and United States v. Rose, No.

       7:17-CR-69-D, 2018 WL 4515884, at *4 (E.D.N.C. Sept. 20, 2018), aff’d, 3 F.4th 722

       (4th Cir. 2021), cert. denied, 596 U.S. ___, 212 L. Ed. 2d 582 (2022). After a hearing

       on the merits, the trial court denied Defendant’s motion to suppress. The court

       instructed the assistant district attorney to prepare a proposed order2 consistent with

       the following orally rendered findings of fact and conclusions of law:

                      You should find the facts by a preponderance of the
                      evidence that on the day in question, March 21, 2018, these
                      officers were working interdiction at Fed Ex, that Fed Ex
                      facility on Atlantic Avenue; that they observed this parcel
                      coming down the conveyor belt, and their attention was
                      attracted to it by the fact that all the seams were taped,
                      which, based upon their training and experience -- or,
                      rather, training and experience of Investigator Menzie, is
                      an indication of a parcel which might contain controlled
                      substances.

                      That upon examination of the shipping label, the phone
                      number listed for the recipient appeared to be fictitious. It
                      was 888-8888.



             2   No written order on Defendant’s motion to suppress appears in the record on appeal.
                                  STATE V. TEAGUE

                                   2022-NCCOA-600

                                  Opinion of the Court



             That the officers removed the package from the conveyor
             belt and examined it further. Upon running the name and
             address and phone number for the sender through the law
             enforcement databases -- and you should identify those
             which they were employing -- it appeared that the address
             for the sender was fictitious; that the phone number for the
             sender was fictitious; that the sender, in fact, lived at
             another address; that the package was actually shipped out
             of Sun Valley, California, not North Hollywood, California.

             That the officers then placed the package in a lineup with
             four other parcels and had a K-9 or dog trained in narcotics
             detection, which dog is on the scene with its handler, sniff
             the packages. Include as a fact, of course, that the dog was
             certified, and please include the name of the certifying
             agency.

             That the dog alerted on the suspect package, and based
             upon this information, the officers seized the package and
             applied to the magistrate for a search warrant.

             Based upon these facts, the Court would conclude as a
             matter of law that [D]efendant did have standing to
             challenge the search warrant based upon the fact that
             [D]efendant is the named recipient of the package; that a
             reasonable and articulable suspicion existed sufficient to
             justify the brief detention of the package for purposes of
             having a drug dog sniff it; and that the retention of the
             package was for a reasonable period of time given that the
             dog was on the scene. And, in fact, as a finding of fact, you
             may include that the process of this lineup took about five
             to ten minutes.

             And that based upon the totality of the circumstances,
             probable cause existed for the issuance of the search
             warrant for the parcel. And, accordingly, the motion to
             suppress the issuance of the search warrant and seizure of
             the parcel is denied.

¶ 22   On appeal, Defendant does not specifically challenge any of the trial court’s
                                            STATE V. TEAGUE

                                             2022-NCCOA-600

                                            Opinion of the Court



       findings of fact, and therefore they are binding upon this Court. Lane, 280 N.C. App.

       264, 2021-NCCOA-593, ¶ 12. Rather, Defendant challenges the trial court’s

       conclusion of law, based upon the unchallenged facts, that “the brief detention of the

       [target] package for purposes of having a drug dog sniff it” was supported by

       reasonable suspicion.3

¶ 23          We conclude that Defendant’s Fourth Amendment rights were not violated in

       the case at bar. At the outset, we do not accept Defendant’s initial contention that the

       mere removal of the target package from the conveyor belt for a drug dog sniff was a

       “seizure” implicating his Fourth Amendment rights. Neither was the drug dog sniff

       at the FedEx facility a “search” infringing upon any of Defendant’s Fourth

       Amendment rights. Accordingly, because Defendant’s challenges do not implicate any

       Fourth Amendment rights, Defendant does not have standing to raise his Fourth

       Amendment arguments on appeal.



              3  The United States Supreme Court has determined that a warrantless postal
       interdiction must be supported by reasonable suspicion of illegal activity afoot. See Van
       Leeuwen, 397 U.S. at 252–53, 25 L. Ed. 2d at 285–86. However, Defendant invites this Court
       to interpret the North Carolina Constitution as requiring that the State satisfy the more
       stringent probable cause standard in warrantless postal interdictions. See State v. Carter,
       322 N.C. 709, 713, 370 S.E.2d 553, 555 (1988) (“Even were the two provisions identical, we
       have the authority to construe our own constitution differently from the construction by the
       United States Supreme Court of the Federal Constitution, as long as our citizens are thereby
       accorded no lesser rights than they are guaranteed by the parallel federal provision.”),
       superseded in part by statute on other grounds, An Act to Provide for the Adoption of the Good
       Faith Exception to the Exclusionary Rule into State Law, S.L. 2011-6, § 2, 2011 Sess. Laws
       10, 11. Given our disposition of Defendant’s other Fourth Amendment arguments, we need
       not address this issue at this juncture.
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



¶ 24         However, assuming, arguendo, that Defendant’s Fourth Amendment rights

       were implicated and that he did have Fourth Amendment standing, we also conclude

       that he waived appellate review of these arguments. Each of these reasons compels

       our conclusion that the trial court did not err by denying Defendant’s motion to

       suppress.

          3. Removal of the Target Package

¶ 25         At all stages of this case, from the suppression hearing through appellate

       briefing, Defendant has maintained that the initial removal of the target package

       from the conveyor belt was a seizure in violation of the Fourth Amendment. After

       careful review, we disagree.

¶ 26         The Fourth Amendment to the United States Constitution protects “[t]he right

       of the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures[.]” U.S. Const. amend. IV. “The North Carolina

       Constitution affords similar protection.” State v. Cabbagestalk, 266 N.C. App. 106,

       111, 830 S.E.2d 5, 9 (2019); see N.C. Const. art. I, § 20. “Before a defendant can assert

       the protection afforded by the Fourth Amendment, however, he must demonstrate

       that any rights alleged to have been violated were his rights, not someone else’s.”

       Lane, 280 N.C. App. 264, 2021-NCCOA-593, ¶ 18 (citation omitted). “A person’s right

       to be free from unreasonable searches and seizures is a personal right, and only those

       persons whose rights have been infringed may assert the protection of the Fourth
                                            STATE V. TEAGUE

                                             2022-NCCOA-600

                                            Opinion of the Court



       Amendment.” Id. (citation omitted).

¶ 27          “Standing requires both an ownership or possessory interest and a reasonable

       expectation of privacy.” Id. ¶ 20 (citation omitted). “[T]he burden of showing this

       ownership or possessory interest is on the person who claims that his rights have

       been infringed.” State v. Rodelo, 231 N.C. App. 660, 662, 752 S.E.2d 766, 770 (citation

       omitted), disc. review denied, 367 N.C. 523, 762 S.E.2d 204 (2014). A defendant’s

       standing under the Fourth Amendment is considered in light of the totality of the

       circumstances. State v. Austin, 320 N.C. 276, 289, 357 S.E.2d 641, 649, cert. denied,

       484 U.S. 916, 98 L. Ed. 2d 224 (1987).

¶ 28          The privacy expectation in cases such as that at bar is manifest. “Letters and

       other sealed packages are in the general class of effects in which the public at large

       has a legitimate expectation of privacy; warrantless searches of such effects are

       presumptively unreasonable.” United States v. Jacobsen, 466 U.S. 109, 114, 80 L. Ed.

       2d 85, 94 (1984). “Both the sender and the designated recipient of a package sent by

       mail or other carrier have a legitimate expectation of privacy in the contents of that

       package.” United States v. Hurley, 182 F. App’x 142, 145 (4th Cir.), cert. denied, 549

       U.S. 905, 166 L. Ed. 2d 183 (2006)4; see also Jacobsen, 466 U.S. at 114, 80 L. Ed. 2d



              4It is axiomatic that the courts of North Carolina must treat “decisions of the United
       States Supreme Court as binding” on issues arising under the federal constitution, but our
       Supreme Court has repeatedly recognized that we may also “accord[ ] to decisions of lower
                                            STATE V. TEAGUE

                                            2022-NCCOA-600

                                           Opinion of the Court



       at 94.

¶ 29            Nonetheless, “[t]he intrusion on possessory interests occasioned by a seizure of

       one’s personal effects can vary both in its nature and extent. The seizure may be made

       after the owner has relinquished control of the property to a third party[,]” such as

       an express courier. United States v. Place, 462 U.S. 696, 705, 77 L. Ed. 2d 110, 119–

       20 (1983). A sender who voluntarily relinquishes control of a package to a private

       courier may be “unable to show that the invasion intruded upon either a privacy

       interest in the contents of the packages or a possessory interest in the packages

       themselves.” Id. at 705–06 n.6, 77 L. Ed. 2d at 120 n.6 (citation omitted).

¶ 30            Therefore, in postal interdiction cases just as in other Fourth Amendment

       contexts, the nature and extent of the intrusion upon the privacy interest in the

       contents of a package vary with the totality of the circumstances. Indeed, as Justice

       Brennan noted in Place, “the mere detention of mail not in [an addressee’s] custody

       or control amounts to at most a minimal or technical interference with his person or

       effects, resulting in no personal deprivation at all.” Id. at 718 n.5, 77 L. Ed. 2d at 128

       n.5 (Brennan, J., concurring) (citation omitted).

¶ 31            Here, the only support for the trial court’s conclusion of law that Defendant

       had standing to challenge the removal of the target package from the conveyor belt



       federal courts such persuasiveness as these decisions might reasonably command.” State v.
       Berryman, 360 N.C. 209, 212, 624 S.E.2d 350, 353 (2006) (citation omitted).
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       is the trial court’s finding of fact that Defendant “is the named recipient of the

       package[.]” This finding of fact is unchallenged and is, therefore, binding on appeal.

       See Lane, 280 N.C. App. 264, 2021-NCCOA-593, ¶ 12. Upon review of the pertinent

       case law, however, we conclude that the mere fact that the target package was

       addressed to Defendant is insufficient, on its own, to vest Defendant with standing to

       assert the various Fourth Amendment arguments he advances.

¶ 32         At the suppression hearing, the trial court relied, in part, on a pair of federal

       cases to conclude that Defendant had Fourth Amendment standing as the named

       addressee of the target package: Rose, 2018 WL 4515884, at *4–*5 (concluding that

       the intended recipient of packages subsequently found to contain contraband lacked

       standing to challenge law enforcement officers’ search and seizure of the packages,

       which were not addressed to him and were shipped to a location at which he did not

       reside), and Hernandez, 313 F.3d at 1209–10 (determining that a named recipient’s

       “protected interest in the timely delivery” of a package was sufficient, in and of itself

       and without regard to the context and character of the intrusion upon that interest,

       to vest the recipient with standing to challenge a law enforcement officer’s “initial

       detention of the package and the delay in calling for a canine unit to sniff the

       package”).

¶ 33         Notwithstanding the conclusions of these federal cases, we are cognizant of the

       United States Supreme Court’s recent reminder that the concept of Fourth
                                      STATE V. TEAGUE

                                       2022-NCCOA-600

                                     Opinion of the Court



Amendment standing “is not distinct from the merits and is more properly subsumed

under substantive Fourth Amendment doctrine.” Byrd v. United States, 584 U.S. ___,

___, 200 L. Ed. 2d 805, 818 (2018) (citation and internal quotation marks omitted).

Thus, the question of Defendant’s standing to raise the various Fourth Amendment

challenges he now asserts on appeal simply cannot be divorced from the ultimate

constitutional questions themselves, including the nature of Defendant’s asserted

interest in the target package5 and the character of the alleged intrusion upon that



       5 Notably, after the trial court concluded that Defendant had Fourth Amendment
standing based on the fact that “the package was addressed to him[,]” Defendant spent the
rest of trial arguing the opposite. In fact, Defendant actively disclaimed any ownership
interest or expectation of privacy through his subsequent, frequent assertions that he was
not the intended recipient of the target package.
       For example, when Defendant moved to dismiss the charges at the close of all
evidence, his attorney repeatedly argued that the target package could also have been
intended for Defendant’s similarly named father, Joseph Teague, Jr., who also lived at the
residence to which the target package was addressed and who Investigator Menzie testified
was also considered a suspect during the investigation. Further, when arguing against the
conspiracy charges, defense counsel stated that “[t]he only connection you have [between
Defendant and his alleged co-conspirator, Marcus] is a label addressed to a Joe Teague, which
could refer to the two people at that address, both of whom were suspected, only one of whom
was charged.” Defense counsel also argued that the man identifying himself as “Marcus”
never identified his “friend” with any greater specificity than “Joe Teague” during the
recorded phone call with Investigator Menzie.
       Defendant continues to argue on appeal that the State did not produce sufficient
evidence proving that he—rather than his father, Joseph Teague, Jr.—was the intended
recipient of the target package. Defendant asserts in his appellate brief that the name “Joe
Teague” on the target package “raised no more than a suspicion that [D]efendant in this case
was the intended recipient at [the residence] since [D]efendant’s father, Joe Teague, Jr., also
resided at [that address]. In fact, [Defendant] never even called FedEx about” the target
package. Because Defendant repeatedly argued to the trial court—and maintains on appeal—
that he was not the intended recipient of the package, he has disclaimed any property interest
or expectation of privacy in the package or its contents, and has no standing to challenge the
search or seizure of the package. See Rodelo, 231 N.C. App. at 662, 752 S.E.2d at 770.
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                         Opinion of the Court



       interest.

¶ 34         “A ‘seizure’ of property occurs when there is some meaningful interference with

       an individual’s possessory interests in that property.” Jacobsen, 466 U.S. at 113, 80

       L. Ed. 2d at 94. As the Hernandez Court recognized, “[a]lthough a person has a

       legitimate interest that a mailed package will not be opened and searched en route,

       there can be no reasonable expectation that postal service employees will not handle

       the package or that they will not view its exterior[.]” 313 F.3d at 1209–10 (citation

       omitted). The Hernandez Court further explained that the recipient of a mailed

       package has a different interest in the package than its sender:

                    The recipient of a mailed item . . . has a reasonable
                    expectation that the mail will not be detained by postal
                    employees beyond the normal delivery date and time. In
                    other words, an addressee’s possessory interest is in the
                    timely delivery of a package, not in having his package
                    routed on a particular conveyor belt, sorted in a particular
                    area, or stored in any particular sorting bin for a particular
                    amount of time.

       Id. at 1210 (emphasis added) (citation and internal quotation marks omitted).

       Therefore, “even though first-class mail is protected by the Fourth Amendment from

       unreasonable search and seizure, it is not beyond the reach of all inspection. Rather,

       the question is whether the conditions for its detention and inspection have been

       satisfied.” Id. (citations and internal quotation marks omitted); United States v. Van

       Leeuwen, 397 U.S. 249, 251–52, 25 L. Ed. 2d 282, 285 (1970).
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



¶ 35         In Van Leeuwen, for example, the United States Supreme Court concluded that

       law enforcement officers’ warrantless detention of a first-class package for

       approximately 29 hours while they obtained a search warrant did not implicate the

       defendant’s privacy interest:

                    No interest protected by the Fourth Amendment was
                    invaded by forwarding the packages the following day
                    rather than the day when they were deposited. The
                    significant Fourth Amendment interest was in the privacy
                    of this first-class mail; and that privacy was not disturbed
                    or invaded until the approval of the magistrate was
                    obtained.

       397 U.S. at 253, 25 L. Ed. 2d at 286 (emphasis added).

¶ 36         Although neither the appellate courts of North Carolina nor the United States

       Court of Appeals for the Fourth Circuit have directly addressed Fourth Amendment

       standing in the context of postal interdiction, other federal circuit courts of appeals

       have considered this issue. For example, the Ninth Circuit has concluded that, “for

       the purposes of the Fourth Amendment, no seizure occurs if a package is detained in

       a manner that does not significantly interfere with its timely delivery in the normal

       course of business.” United States v. Quoc Viet Hoang, 486 F.3d 1156, 1162 (9th Cir.

       2007), cert. denied, 552 U.S. 1144, 169 L. Ed. 2d 813 (2008); see also id. (holding that

       “the ten minute detention of [a defendant]’s package in the FedEx hold room without

       reasonable suspicion d[id] not implicate his Fourth Amendment rights”). We find this

       analysis persuasive.
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



¶ 37         In the instant case, when the trial court denied Defendant’s motion to

       suppress, it found as fact that Hydro was “on the scene with” Officer Smith and that

       “the process of this lineup took about five to ten minutes.” Defendant does not

       challenge these findings of fact, and they are, therefore, binding on appeal. See Lane,

       280 N.C. App. 264, 2021-NCCOA-593, ¶ 12. Based on these unchallenged findings,

       the trial court concluded that “the retention of the [target] package was for a

       reasonable period of time given that the dog was on the scene.” Defendant’s insistence

       that this temporary retention of the target package amounted to a seizure implicating

       his Fourth Amendment rights is not supported by the relevant case law, as a delay of

       approximately five to ten minutes to procure an on-site canine unit for a drug sniff of

       an apparently suspicious package did “not significantly interfere with [the target

       package’s] timely delivery in the normal course of business.” Quoc Viet Hoang, 486

       F.3d at 1162. Accordingly, we disagree with Defendant’s argument that the mere

       removal of the target package from the conveyor belt for a drug dog sniff was a

       “seizure” implicating the Fourth Amendment.

¶ 38         Defendant also challenges several investigatory acts undertaken by law

       enforcement officers before Investigator Menzie obtained a search warrant to open

       the target package upon Hydro’s positive alert to the presence of controlled

       substances during the drug dog sniff conducted at the FedEx facility. For the reasons

       explained above, the initial removal of the target package from the conveyor belt was
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       not a “seizure” implicating Defendant’s Fourth Amendment rights. As the trial court

       properly concluded, “a reasonable and articulable suspicion existed sufficient to

       justify the brief detention of the package for purposes of having a drug dog sniff it;

       and . . . the retention of the package was for a reasonable period of time given that

       the dog was on the scene.”

¶ 39         Neither was Hydro’s drug sniff a “search” implicating Defendant’s Fourth

       Amendment rights. And, given that Hydro alerted to the target package in the line-

       up, the trial court correctly concluded “that based upon the totality of the

       circumstances, probable cause existed for the issuance of the search warrant for the

       parcel.” Taken together, neither the removal of the package nor the drug dog sniff

       violated Defendant’s Fourth Amendment right to be free from unreasonable searches

       and seizures because under the facts presented, those acts constituted neither a

       seizure (the removal) nor a search (the drug dog sniff). Rather, those acts, viewed in

       the totality of the circumstances, merely provided further support for Investigator

       Menzie’s determination that probable cause existed to obtain a search warrant to

       open the target package. Accordingly, the trial court did not err by denying

       Defendant’s motion to suppress.

¶ 40         Moreover, the subsequent searches and seizures flowing from these acts—

       which Defendant lacks standing to challenge—were supported by valid warrants.

       Defendant challenges the validity of these warrants solely for want of probable cause,
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       based on the same Fourth Amendment arguments that we have addressed and

       determined to be without merit. Yet each search warrant application reveals that law

       enforcement officers properly built their investigation step by step.

¶ 41         Having determined that probable cause existed to support his application for

       a search warrant of the target package, Investigator Menzie immediately sought and

       obtained one, and the resultant search yielded approximately 15 pounds of vacuum-

       sealed marijuana and a GPS tracker. When Investigator Menzie surveilled the

       residence to which the target package was addressed, he noticed a nearby storage

       facility and subsequently learned that Defendant rented a unit at that location. In a

       second drug dog sniff—which Defendant does not challenge on appeal—Hydro alerted

       to Defendant’s storage unit, and within an hour Defendant arrived at the unit

       carrying a tote in which was visible a brown substance that law enforcement officers

       believed was THC. These facts, combined with the previously developed probable

       cause, gave rise to further probable cause sufficient to support the issuance of a

       search warrant for the storage unit. That lawful search, in turn, provided sufficient

       probable cause to support the issuance of a document search warrant for the

       residence, the search of which provided sufficient probable cause to support the

       issuance of a controlled substances search warrant, permitting the lawful search of

       the residence.
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



¶ 42         In sum, at every stage of the investigation—from the initial removal of the

       target package and the drug dog sniff at the FedEx facility through each search and

       seizure conducted pursuant to valid and lawfully obtained warrants—law

       enforcement officers complied with the requirements of the Fourth Amendment.

       Accordingly, Defendant’s challenge is overruled.

¶ 43         However, even assuming, arguendo, that Defendant’s Fourth Amendment

       rights were sufficiently implicated to vest him with standing to raise these

       arguments, we additionally conclude that he has waived appellate review of these

       issues.

          4. Waiver of Appellate Review

¶ 44         Rule 10(a)(1) of the North Carolina Rules of Appellate Procedure establishes

       that a party must object at trial, and obtain a ruling from the court, in order to

       preserve an issue for appellate review:

                    In order to preserve an issue for appellate review, a party
                    must have presented to the trial court a timely request,
                    objection, or motion, stating the specific grounds for the
                    ruling the party desired the court to make if the specific
                    grounds were not apparent from the context. It is also
                    necessary for the complaining party to obtain a ruling upon
                    the party’s request, objection, or motion.

       N.C.R. App. P. 10(a)(1).

¶ 45         A motion in limine, such as a pretrial motion to suppress, is “not sufficient to

       preserve for appeal the question of admissibility of evidence if the defendant does not
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       object to that evidence at the time it is offered at trial.” State v. Golphin, 352 N.C.

       364, 405, 533 S.E.2d 168, 198 (2000), cert. denied, 532 U.S. 931, 149 L. Ed. 2d 305

       (2001). Following the denial of a pretrial motion to suppress evidence, the defendant’s

       subsequent “[f]ailure to object at trial waives appellate review[.]” State v. Anthony,

       271 N.C. App. 749, 752, 845 S.E.2d 452, 455, disc. review denied, 376 N.C. 544, 851

       S.E.2d 634 (2020).

¶ 46         Here, Defendant filed a pretrial motion to suppress, inter alia, “evidence

       obtained as the result of an unconstitutional seizure of the [target package] addressed

       to . . . Defendant,” and renewed his objection at trial to the introduction of evidence

       concerning the drug dog sniff. Nonetheless, Defendant concedes that he “did not

       object when the State elicited testimony about the removal of the [target package]

       from the conveyor belt.” Therefore, Defendant has waived appellate review of the

       issue of the target package’s removal from the conveyor belt, see id., and the trial

       court’s conclusion that “a reasonable and articulable suspicion existed sufficient to

       justify a brief detention of the package for purposes of having a drug dog sniff it”

       remains undisturbed.

¶ 47         Perhaps in an attempt to avoid this waiver, Defendant couches his dog-sniff

       argument in the conjunctive, combining the drug dog sniff with the alleged “seizure”

       of the target package from the conveyor belt: “such actions plus the conducting of a

       lineup with a narcotics-detecting canine constituted a search[.]” (Emphasis added).
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       This argument fails.

¶ 48         Despite the fact that Defendant objected at trial to the introduction of evidence

       regarding Hydro’s drug sniff of the target package once it was removed from the

       conveyor belt, this subsequent objection cannot overcome Defendant’s failure to object

       to the State’s initial introduction of Investigator Menzie’s testimony regarding the

       removal of the target package itself—the alleged “seizure” that Defendant has

       consistently characterized as the initial Fourth Amendment violation. Moreover,

       Defendant’s subsequent objection at trial to the introduction of evidence regarding

       the drug dog sniff cannot preserve Defendant’s broader Fourth Amendment

       arguments for appellate review because the drug dog sniff, on its own, did not infringe

       on Defendant’s Fourth Amendment rights.

¶ 49         Defendant primarily bases his argument concerning the drug dog sniff on

       Florida v. Jardines, in which the United States Supreme Court concluded that “the

       officers’ investigation took place in a constitutionally protected area”—the front porch

       of the defendant’s home—and held that “[t]he government’s use of trained police dogs

       to investigate the home and its immediate surroundings is a ‘search’ within the

       meaning of the Fourth Amendment.” 569 U.S. 1, 7, 11–12, 185 L. Ed. 2d 495, 501–02,

       504 (2013).

¶ 50         In analogizing the target package in this case to the front door of the home in

       Jardines, Defendant disregards extensive precedent according a person’s home
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       heightened Fourth Amendment protection. Id. at 6, 185 L. Ed. 2d at 501 (“[W]hen it

       comes to the Fourth Amendment, the home is first among equals.”). In fact, the

       Jardines Court explicitly distinguished a warrantless drug dog sniff of the home and

       its immediate surroundings from previous decisions involving warrantless drug dog

       sniffs in public places, which the Supreme Court determined did not implicate the

       defendants’ constitutional expectations of privacy in their property or effects. Id. at

       10–11, 185 L. Ed. 2d at 503–04; see also Illinois v. Caballes, 543 U.S. 405, 409, 160 L.

       Ed. 2d 842, 847 (2005) (concluding that “the use of a well-trained narcotics-detection

       dog . . . during a lawful traffic stop, generally does not implicate legitimate privacy

       interests”); Place, 462 U.S. at 707, 77 L. Ed. 2d at 121 (concluding that the “exposure

       of [the] respondent’s luggage, which was located in a public place, to a trained canine

       . . . did not constitute a ‘search’ within the meaning of the Fourth Amendment”).

¶ 51         The Jardines Court focused on the physical intrusion of the defendant’s “home

       and its immediate surroundings” rather than any violation of his reasonable

       expectation of privacy. 569 U.S. at 11, 185 L. Ed. 2d at 504 (“[W]e need not decide

       whether the officers’ investigation of Jardines’ home violated his expectation of

       privacy under Katz [v. United States, 389 U.S. 347, 19 L. Ed. 2d 576 (1967)]. . . . That

       the officers learned what they learned only by physically intruding on Jardines’

       property to gather evidence is enough to establish that a search occurred.”).

¶ 52         As our Supreme Court has explained, Jardines presents an exception to the
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       “generally permissive view of public dog sniffs under the Fourth Amendment.” State

       v. Miller, 367 N.C. 702, 708, 766 S.E.2d 289, 293 (2014). Insofar as the relevant

       decisions of the United States Supreme Court “encourage police to utilize dog sniffs

       in the public sphere,” the Court’s decision in Jardines “places police on a much shorter

       leash when employing dog sniffs in and around the home.” Id. (emphases added).

¶ 53         In the present case, however, Defendant can claim no physical intrusion

       analogous to that in Jardines, because the drug dog sniff in question did not occur at

       his home or within its immediate surroundings. Instead, the drug dog sniff here is

       precisely in line with the sort of investigation in the “public sphere” that our Supreme

       Court noted was “encourage[d]” by the United States Supreme Court’s pre-Jardines

       opinions. Id.

¶ 54         We conclude that the drug dog sniff of the target package, which occurred on

       the grounds of a private, third-party facility at which Defendant was not present and

       in which he claimed no property interest, did not implicate any Fourth Amendment

       right in and of itself. Further, at the time of these events, Defendant was unaware of

       either the drug dog sniff or the temporary retention of the target package that

       precipitated the sniff. Lastly, as previously discussed, the target package was only

       detained for a brief period of time, which was insufficient to implicate Defendant’s

       Fourth Amendment rights. See Van Leeuwen, 397 U.S. at 253, 25 L. Ed. 2d at 286.

¶ 55         Accordingly, the warrantless drug dog sniff of the target package, still in the
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       mail stream and in the custody of a third party on the grounds of a facility in which

       Defendant had no possessory interest, and which the trial court found only “took

       about five to ten minutes[,]” did not in and of itself implicate the Fourth Amendment.

       Therefore, Defendant’s renewed objection at trial to the introduction of evidence

       concerning the drug dog sniff was insufficient to resurrect any prior unpreserved

       Fourth Amendment argument for appellate review.

          5. Plain Error

¶ 56         Finally, “out of an abundance of caution,” Defendant contends that the trial

       court’s denial of his motion to suppress “constituted plain error necessitating

       reversal.” However, “[t]he first step under plain error review is . . . to determine

       whether any error occurred at all.” State v. Oxendine, 246 N.C. App. 502, 510, 783

       S.E.2d 286, 292, disc. review denied, 368 N.C. 921, 787 S.E.2d 24 (2016). We have

       already determined that Defendant lacks standing to assert any Fourth Amendment

       error, let alone plain error, and that even assuming his Fourth Amendment rights

       were implicated and Defendant had standing to bring these arguments, he has

       waived appellate review of them. Accordingly, Defendant’s plain error arguments are

       overruled as well.

¶ 57         Moreover, in reaching these determinations, we have carefully reviewed the

       evidence at the suppression hearing. We further conclude that the trial court’s

       findings of fact are supported by the evidence, and that those findings, in turn,
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                             Opinion of the Court



       support the trial court’s conclusions of law and its denial of Defendant’s motion to

       suppress. For all of these reasons, we affirm the denial of Defendant’s motion to

       suppress.

       B. Industrial Hemp

¶ 58          The majority of Defendant’s remaining issues on appeal stem from our General

       Assembly’s legalization of industrial hemp. “Industrial hemp is a variety of the

       species Cannabis Sativa—the same species of plant as marijuana. The difference

       between the two substances is that industrial hemp contains very low levels of [THC],

       which is the psychoactive ingredient in marijuana.” Parker, 277 N.C. App. 531, 2021-

       NCCOA-217, ¶ 27. Our General Statutes define “industrial hemp” as “[a]ll parts and

       varieties of the plant Cannabis sativa (L.), cultivated or possessed by a grower

       licensed by the [North Carolina Industrial Hemp] Commission, whether growing or

       not, that contain a [THC] concentration of not more than three-tenths of one percent

       (0.3%) on a dry weight basis.” N.C. Gen. Stat. § 106-568.51(7) (2021).6


              6 In order to maintain the legal status of “hemp” and “hemp products,” see N.C. Gen.
       Stat. § 90-87(13a)–(13b) (2022), following the expiration of the Industrial Hemp Act on 30
       June 2022, our General Assembly amended the North Carolina Controlled Substances Act
       effective 30 June 2022, see An Act to Conform the Hemp Laws with Federal Law by
       Permanently Excluding Hemp from the State Controlled Substances Act, S.L. 2022-32,
       https://www.ncleg.gov/EnactedLegislation/SessionLaws/PDF/2021-2022/SL2022-32.pdf.
       Nonetheless, as a general rule, “the amendment of a criminal statute does not affect the
       prosecution or punishment of a crime committed before the amendment becomes effective[.]”
       State v. Hart, 287 N.C. 76, 81, 213 S.E.2d 291, 295 (1975) (citation omitted). Thus, “as to such
       crimes the original statute remains in force.” Id. (citation omitted). Because the Industrial
                                            STATE V. TEAGUE

                                             2022-NCCOA-600

                                            Opinion of the Court



¶ 59          Defendant maintains that the passage of the Industrial Hemp Act altered the

       legal landscape surrounding marijuana and THC, changes which resulted in

       prejudicial errors during several stages of his prosecution. Specifically, Defendant

       challenges: (1) the validity of the indictment charging him with possession with intent

       to sell or deliver THC; (2) the sufficiency of the State’s evidence regarding the charge

       of possession with intent to sell or deliver THC; and (3) the admissibility of the

       opinion testimony of witnesses for the State identifying the various seized substances

       as “marijuana,” “marijuana wax,” “shatter,” and “highly concentrated THC.”

¶ 60          We note initially that at the root of these arguments is a fundamental

       misapprehension concerning the State’s burden of proof at each stage of these

       proceedings, none of which the provisions of the Industrial Hemp Act affect to the

       degree that Defendant contends. Although our appellate courts have yet to fully

       address the effect of industrial hemp’s legalization on the panoply of standards and

       procedures applicable during the various stages of a criminal investigation and

       prosecution for acts involving marijuana, see Parker, 277 N.C. App. 531, 2021-

       NCCOA-217, ¶ 29 (“The legal issues raised by the recent legalization of hemp have

       yet to be analyzed by the appellate courts of this state.”), the federal courts of North

       Carolina have considered some of these issues. We find their analyses illustrative



       Hemp Act was in effect at all times relevant to this appeal, our analysis is unchanged by this
       recent legislation.
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       with regard to the enduring viability of our marijuana case law and the legal

       principles articulated by those precedents, despite the enactment of the Industrial

       Hemp Act.

¶ 61         In United States v. Harris, the United States District Court for the Eastern

       District of North Carolina explained that “the smell of marijuana alone . . . supports

       a determination of probable cause, even if some use of industrial hemp products is

       legal under North Carolina law. This is because ‘only the probability, and not a prima

       facie showing, of criminal activity is the standard of probable cause.’ ” No. 4:18-CR-

       57-FL-1, 2019 WL 6704996, at *3 (E.D.N.C. Dec. 9, 2019) (emphasis added) (quoting

       Illinois v. Gates, 462 U.S. 213, 235, 76 L. Ed. 2d 527, 546, reh’g denied, 463 U.S. 1237,

       77 L. Ed. 2d 1453 (1983)).

¶ 62         Similarly, in United States v. Brooks, the United States District Court for the

       Western District of North Carolina denied a defendant’s motion to suppress where,

       inter alia, the defendant argued that the odor of marijuana that the law enforcement

       officer detected “could have been from a legal source.” No. 3:19-cr-00211-FDW-DCK,

       2021 WL 1668048, at *4 (W.D.N.C. Apr. 28, 2021). In denying the motion to suppress,

       the trial court noted that the defendant cited “no relevant case law which requires a

       law enforcement officer to test contraband found in a vehicle based on the plain smell

       of marijuana.” Id.

¶ 63         The court then explained the basis for its determination that the legalization
                                            STATE V. TEAGUE

                                             2022-NCCOA-600

                                            Opinion of the Court



       of industrial hemp did not alter the court’s probable-cause analysis:

                     Assuming, arguendo, hemp and marijuana smell
                     “identical,” then the presence of hemp does not make all
                     police probable cause searches based on the odor
                     unreasonable. The law, and the legal landscape on
                     marijuana as a whole, is ever changing but one thing is still
                     true: marijuana is illegal. To date, even with the social
                     acceptance of marijuana seeming to grow daily, precedent
                     on the plain odor of marijuana giving law enforcement
                     probable cause to search has not been overturned.
                     Therefore, if hemp does have a nearly identical smell to
                     marijuana — and hemp was present — it would suggest to
                     this court that [the law enforcement officer] was even more
                     reasonable to believe evidence of marijuana was present.

       Id. (first emphasis added) (footnotes omitted).

¶ 64          The reasoning and analyses of these federal cases are persuasive, and

       demonstrate the general shortcoming that underlies Defendant’s various arguments

       on appeal. The passage of the Industrial Hemp Act, in and of itself, did not modify

       the State’s burden of proof at the various stages of our criminal proceedings.7



              7 Defendant also invokes the Industrial Hemp Act to support his argument that the
       trial court erred by denying his motion to suppress because the green, leafy substance inside
       the parcel was “seized” from the target package prior to determining whether it contained an
       unlawful concentration of THC. However, for the reasons articulated in section II.A.3 above,
       to the extent that Defendant challenges the initial removal of the target package from the
       conveyor belt at the FedEx facility, such removal was not a “seizure” implicating his Fourth
       Amendment rights. And to the extent that Defendant refers to the seizure of the vacuum-
       sealed bags discovered inside the target package, the bags were seized pursuant to the
       execution of a valid, lawfully obtained search warrant and therefore did not violate
       Defendant’s Fourth Amendment rights. Further, for the reasons articulated herein, the
       Industrial Hemp Act has not changed the State’s burden of proof to overcome a motion to
       suppress.
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                            Opinion of the Court



          1. Sufficiency of the Indictment

¶ 65          With the above guidance in mind, we first reject Defendant’s argument that

       the indictment charging him with possession with intent to sell or deliver THC “was

       facially defective because it did not allege with particularity an offense proscribed by

       North Carolina law subsequent to the legalization of industrial hemp.”

¶ 66          It is axiomatic that “a valid bill of indictment is essential to the jurisdiction of

       the trial court to try an accused for a felony.” State v. Mostafavi, 370 N.C. 681, 684,

       811 S.E.2d 138, 140 (2018) (citation omitted). While “an indictment must allege all

       the essential elements of the offense endeavored to be charged, . . . an indictment

       couched in the language of the statute is generally sufficient to charge the statutory

       offense[.]” Id. at 685, 811 S.E.2d at 141 (citations and internal quotation marks

       omitted).

¶ 67          In the instant case, the challenged indictment alleged that Defendant

       “unlawfully, willfully and feloniously did possess with intent to sell or deliver a

       controlled substance, delta-9-tetrahydrocannabinol, commonly referred to as ‘THC’,



               Finally, we note that this is not a case where the detectable odor of marijuana was the
       only suspicious fact concerning the package. The trial court’s findings of fact include, inter
       alia, that the seams of the package were sealed, the phone number listed for the recipient on
       the target package was fictitious, the sender’s address and phone number listed on the target
       package were fictitious, and the actual city from which the target package was sent differed
       from the city of origin stated on the package. We therefore need not address in this case
       whether the odor of marijuana alone may give rise to probable cause for the issuance of a
       search warrant, as the totality of the circumstances here was sufficient to give rise to
       probable cause. Accordingly, this argument is overruled.
                                           STATE V. TEAGUE

                                            2022-NCCOA-600

                                           Opinion of the Court



       which is included in Schedule VI of the North Carolina Controlled Substances Act.

       This act was done in violation of N.C.G.S. § 90-95(a)(1).” Defendant contends that, in

       light of the legalization of industrial hemp, “a cognizable criminal charge would be

       possession of a substance containing an unlawful quantity of the chemical compound”

       THC. Defendant argues that the indictment was facially defective because it failed to

       specifically allege that he possessed “an unlawful quantity” of THC, and thus the trial

       court lacked jurisdiction to enter judgment on this charge.

¶ 68           However, regardless of the passage of the Industrial Hemp Act, the

       concentration of THC is not an element of the offense of possession with intent to sell

       or deliver THC. The Controlled Substances Act makes it illegal to “possess with intent

       to manufacture, sell or deliver, a controlled substance[.]” N.C. Gen. Stat. § 90-95(a)(1).

       “The offense of possession with intent to sell or deliver has the following three

       elements: (1) possession of a substance; (2) the substance must be a controlled

       substance; (3) there must be intent to sell or distribute the controlled substance.”

       State   v.   Carr,   145   N.C.   App.   335,   341,       549   S.E.2d   897,   901   (2001).

       “Tetrahydrocannabinols”—a broader category of substances that includes THC—are

       Schedule VI controlled substances. N.C. Gen. Stat. § 90-94(2). Accordingly, by

       identifying THC as a controlled substance, the indictment at issue here was

       appropriately “couched in the language of the statute” and “sufficient to charge the

       statutory offense[.]” Mostafavi, 370 N.C. at 685, 811 S.E.2d at 141 (citation omitted).
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



¶ 69         Finally, the “plain reading of Chapter 90 reveals lawful possession of a

       controlled substance is not an element of the statute but rather an exception[.]” State

       v. Palmer, 273 N.C. App. 169, 169, 847 S.E.2d 449, 450 (2020). Significantly, the

       Industrial Hemp Act did not remove THC from Schedule VI of the Controlled

       Substances Act. See N.C. Gen. Stat. § 90-94(2). And if the Industrial Hemp Act creates

       an exception for industrial hemp or somehow alters the State’s well-established

       burden of proof in controlled-substance prosecutions, “[i]t shall not be necessary for

       the State to negate any exemption or exception set forth in [the Controlled Substances

       Act] in any complaint, information, indictment, or other pleading or in any trial,

       hearing, or other proceeding under” the Controlled Substances Act. Id. § 90-113.1(a).

       The burden of proving that a controlled substance is, in fact, lawfully possessed is

       borne by the defendant. Id.

¶ 70         Defendant has not shown that the indictment charging him with possession

       with intent to sell or deliver THC was fatally deficient. Accordingly, this argument is

       overruled.

          2. Motion to Dismiss

¶ 71         Defendant next argues that the trial court erred by denying his motion to

       dismiss the charge of possession with intent to sell or deliver THC “because there was

       insufficient evidence the brown material tested by the CCBI lab contained the
                                              STATE V. TEAGUE

                                               2022-NCCOA-600

                                              Opinion of the Court



       requisite percentage of [THC] to be deemed an unlawful substance.”8 This argument,

       too, is without merit, because none of the “brown material” falls within the Industrial

       Hemp Act’s definition of “industrial hemp.”

¶ 72          This Court reviews a trial court’s denial of a motion to dismiss de novo. State

       v. McClaude, 237 N.C. App. 350, 352, 765 S.E.2d 104, 107 (2014). The question for

       the trial court upon a defendant’s motion to dismiss “is whether there is substantial

       evidence (1) of each essential element of the offense charged, or of a lesser offense

       included therein, and (2) of [the] defendant’s being the perpetrator of such offense. If

       so, the motion is properly denied.” Id. at 352–53, 765 S.E.2d at 107 (citation omitted).

       “In making its determination, the trial court must consider all evidence admitted,

       whether competent or incompetent, in the light most favorable to the State, giving

       the State the benefit of every reasonable inference and resolving any contradictions

       in its favor.” Id. at 353, 765 S.E.2d at 107 (citation omitted).

¶ 73          As stated above, for the purposes of the Industrial Hemp Act, “industrial hemp”

       means “[a]ll parts and varieties of the plant Cannabis sativa (L.), cultivated or




              8 At trial, the State’s forensic chemist testified that she tested one item (“11 sheets of
       shatter”) of the several items of brown material that were submitted to her lab at the City-
       County Bureau of Investigation. She testified that she only tested this item because there is
       no statutory “weight-based threshold for . . . THC,” and that it is “fairly common in most
       crime labs to test to [the] statutory threshold in terms of efficiency.” See N.C. Gen. Stat. § 90-
       95(d)(4) (making the possession “of any quantity of . . . tetrahydrocannabinols isolated from
       the resin of marijuana” a Class I felony (emphasis added)).
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       possessed by a grower licensed by the [North Carolina Industrial Hemp] Commission,

       whether growing or not, that contain a [THC] concentration of not more than three-

       tenths of one percent (0.3%) on a dry weight basis.” N.C. Gen. Stat. § 106-568.51(7).

¶ 74         Defendant’s claim—that “[w]ithout determining the level of concentration of

       [THC] in the brown substance, the State did not present any evidence that the brown

       substance actually contained 0.3% or more of [THC] and was thus illegal”—assumes,

       without explicitly arguing, that the “brown material” was “industrial hemp,” as

       defined by N.C. Gen. Stat. § 106-568.51(7), in the first place. We disagree.

¶ 75         The brown material was neither a part nor a variety of the plant Cannabis

       sativa. The State’s forensic chemist, who was tendered and accepted as an expert

       witness without objection from Defendant, testified that “[t]here was no plant

       material present” in her macroscopic identification of the solid brown material. The

       forensic chemist also testified that the brown materials were “extracts of the

       marijuana plant[.]” Thus, the brown material is not within the Industrial Hemp Act’s

       definition of “industrial hemp,” but instead more squarely falls under its definition of

       “THC”: “[t]he natural or synthetic equivalents of the substances contained in the

       plant, or in the resinous extractives of, cannabis, or any synthetic substances,

       compounds, salts, or derivatives of the plant or chemicals and their isomers with

       similar chemical structure and pharmacological activity.” Id. § 106-568.51(8)

       (emphasis added). Further, even if we accepted Defendant’s implicit argument that
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                            Opinion of the Court



       the brown material was a “part” or “variety” of the plant Cannabis sativa, Defendant

       makes no argument that he was “a grower licensed by the [North Carolina Industrial

       Hemp] Commission,” or that the brown material was cultivated by such a licensed

       grower, as the statutory definition of “industrial hemp” requires. Id. § 106-568.51(7).

¶ 76          Because the brown material was not “industrial hemp” as defined by the

       Industrial Hemp Act, the State was not required to present evidence that the

       substance contained 0.3% or more of THC by dry-weight concentration in order to

       meet its burden of proof for the offense of possession with intent to sell or deliver

       THC.

¶ 77          Accordingly, after careful review of the record, and viewing the evidence “in

       the light most favorable to the State,” McClaude, 237 N.C. App. at 353, 765 S.E.2d at

       107 (citation omitted), we conclude that the State presented sufficient evidence to

       withstand Defendant’s motion to dismiss the charge of possession with intent to sell

       or deliver THC.9 This argument is overruled.


              9  Defendant’s argument concerning the sufficiency of the evidence to support the
       charge of possession with intent to sell or deliver THC dovetails with his argument, addressed
       below, concerning the allegedly erroneous admission of testimony identifying the seized
       materials as unlawful controlled substances absent scientifically valid chemical analyses in
       violation of Rule 702. To the extent that Defendant’s Rule 702 argument bears on his motion
       to dismiss argument, we note that our Supreme Court has recently clarified that it would be
       error for this Court to first determine “whether the evidence suffices to support a defendant’s
       criminal conviction by ascertaining whether the evidence relevant to the issue of the
       defendant’s guilt should or should not have been admitted[,]” and then to consider “whether
       the admissible evidence, examined without reference to the allegedly inadmissible evidence
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                            Opinion of the Court



          3. Opinion Testimony

¶ 78          Lastly, Defendant argues that the trial court erred by permitting several of the

       State’s witnesses to offer opinion testimony that seized substances were “marijuana,”

       “marijuana wax,” “shatter,” and “highly concentrated THC” without scientifically

       valid chemical analyses identifying them as such, in violation of Rule 702.

¶ 79          Our appellate courts “review the trial court’s decision to admit lay opinion

       testimony evidence for abuse of discretion, looking to whether the court’s ruling is

       manifestly unsupported by reason or is so arbitrary that it could not have been the

       result of a reasoned decision.” State v. Delau, 2022-NCSC-61, ¶ 29 (citation omitted).

       Further, in order to show that the erroneous admission of evidence in a criminal trial

       prejudiced the defendant, the “defendant bears the burden of showing that there is a

       reasonable possibility that a different result would have been reached at the trial had

       the trial court excluded” the erroneously admitted evidence. State v. Carter, 237 N.C.

       App. 274, 284, 765 S.E.2d 56, 63 (2014) (citation and internal quotation marks

       omitted); N.C. Gen. Stat. § 15A-1443(a). For the reasons that follow, we conclude that

       Defendant has not shown prejudicial error.




       that the trial court allowed the jury to hear, sufficed to support the defendant’s conviction.”
       State v. Osborne, 372 N.C. 619, 630, 831 S.E.2d 328, 336 (2019). Accordingly, pursuant to our
       Supreme Court’s guidance in Osborne, we cannot and should not exclude the challenged
       identification testimony from our consideration of the evidence supporting Defendant’s
       convictions. Id.
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



¶ 80         “[T]he State has the burden of proving every element of the charge beyond a

       reasonable doubt . . . .” State v. Nabors, 365 N.C. 306, 313, 718 S.E.2d 623, 627 (2011).

       Specifically, in prosecutions involving controlled substances, the State bears the

       burden of proving the substance’s identity beyond a reasonable doubt. State v. Ward,

       364 N.C. 133, 147, 694 S.E.2d 738, 747 (2010). As a general rule, “the expert witness

       testimony required to establish that . . . substances introduced [at trial] are in fact

       controlled substances must be based on a scientifically valid chemical analysis and

       not mere visual inspection.” Id. at 142, 694 S.E.2d at 744.

¶ 81         However, marijuana has long been excepted from this rule. Notwithstanding

       Ward, this Court has “specifically noted that marijuana is distinguishable from other

       controlled substances that require more technical analyses for positive identification.

       In keeping with a long line of cases, we [have repeatedly] held . . . that the State is

       not required to submit marijuana for chemical analysis.” State v. Mitchell, 224 N.C.

       App. 171, 179, 735 S.E.2d 438, 444 (2012) (citation omitted), appeal dismissed and

       disc. review denied, 366 N.C. 578, 740 S.E.2d 466 (2013).

¶ 82         Nevertheless, Defendant argues that “the legalization of industrial hemp in

       North Carolina has eviscerated th[e] justification” for the marijuana exception

       recognized in Mitchell and other cases. Yet assuming, arguendo, that the trial court

       abused its discretion in admitting this testimony, Defendant fails to demonstrate that

       he was prejudiced by its admission.
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



¶ 83         As the State observes, “Defendant makes no argument explaining how or for

       which convictions that evidence affected the jury’s verdict.” To be sure, Defendant’s

       assertion of prejudice is little more than a general recapitulation of his overall

       arguments regarding the Industrial Hemp Act. For example, Defendant claims that

       “the State failed to produce any evidence that the substances seized in the storage

       unit, in the bag [Defendant] carried at the storage unit, or in the residence were

       subjected to a valid scientific chemical analysis that confirmed their percentage of”

       THC. Thus, Defendant contends that the testimony from Investigator Menzie, Officer

       Smith, and Sergeant Wright “that, in their opinion, such substances were

       ‘marijuana,’ ‘marijuana wax,’ ‘shatter,’ or ‘highly concentrated THC,’ constituted the

       State’s most compelling evidence that [Defendant] was guilty of possessing the

       alleged substances in question.” Accordingly, if the “most compelling evidence” of

       Defendant’s guilt was erroneously admitted, then that admission must have been

       prejudicial. We disagree with Defendant’s contention.

¶ 84         First, as Defendant candidly acknowledges, the green, leafy substance in the

       target package was tested, and the substance was determined to contain an unlawful

       concentration of THC. Defendant, therefore, could not have been prejudiced by any

       erroneously admitted testimony regarding the green, leafy substance found in the

       target package because “a scientifically valid chemical analysis” was conducted with

       respect to this substance. Ward, 364 N.C. at 142, 694 S.E.2d at 744.
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



¶ 85         Second, as discussed above, the brown material was not “industrial hemp” as

       defined in the Industrial Hemp Act. As such, the State was not required to present

       evidence of the concentration of THC present in the brown material; it needed only

       present “a scientifically valid chemical analysis” showing that the brown material

       contained THC, id., which the State did. Therefore, Defendant could not have been

       prejudiced by any erroneously admitted testimony identifying the brown material.

¶ 86         Lastly, although the green, leafy substance discovered in the storage unit was

       not tested for its concentration of THC, the State presented overwhelming evidence

       of Defendant’s guilt of the offense of possession with intent to sell or deliver

       marijuana, such that any erroneously admitted testimony regarding its identification

       could not have reasonably affected the jury’s verdict on this charge. Significantly, as

       discussed below, the State presented substantial evidence of Defendant’s

       participation in a conspiracy to traffic marijuana—a conspiracy that culminated in

       the discovery of approximately $153,000.00 worth of “high quality” marijuana inside

       the target package, which was addressed to Defendant at Defendant’s residence. The

       State also presented a scientifically valid chemical analysis showing that the green,

       leafy material discovered in the target package contained an unlawful concentration

       of THC. Further, the State presented evidence of Defendant’s unlawful possession of

       various other controlled substances and drug paraphernalia, which law enforcement

       officers recovered from four distinct sources: the target package; the storage unit (to
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                                             Opinion of the Court



       which the officers gained entry pursuant to a lawful search warrant by use of

       Defendant’s key and with his cooperation); a bag in Defendant’s possession when he

       arrived at the storage unit, in which some of the brown material was in plain view

       when he set down the bag at the request of a law enforcement officer; and his

       residence.

¶ 87          For the foregoing reasons, and in light of the substantial and overwhelming

       evidence of Defendant’s guilt, we conclude that Defendant has not shown “that there

       is a reasonable possibility that a different result would have been reached at the trial

       had the trial court excluded” any erroneously admitted testimony regarding the

       identification of any untested substances. Carter, 237 N.C. App. at 284, 765 S.E.2d at

       63 (citation and internal quotation marks omitted). Defendant’s argument is

       overruled.10



       10 Defendant also argues that the trial court committed plain error by admitting evidence
       concerning the chemical analysis of the green, leafy substance discovered in the target
       package when individuals involved in allegedly critical stages of that analysis did not testify,
       which Defendant contends violated his constitutional right to confront witnesses against him.
       However, “plain error review in North Carolina is normally limited to instructional and
       evidentiary error.” State v. Lawrence, 365 N.C. 506, 516, 723 S.E.2d 326, 333 (2012).
       “Constitutional issues not raised and passed upon at trial will not be considered for the first
       time on appeal.” State v. Lloyd, 354 N.C. 76, 86–87, 552 S.E.2d 596, 607 (2001). Defendant
       acknowledges that he did not preserve this issue by objecting to the testimony regarding the
       analysis or testing of the substances in this case, nor did he object to the admission of the
       written certificate of analysis into evidence. Moreover, Defendant did not seek to introduce
       at trial the testimony of any of the “numerous individuals involved in critical stages of the
       testing process”—none of whom signed the certificate of analysis admitted into evidence at
       trial. These are the individuals that Defendant now complains he constitutionally should
                                            STATE V. TEAGUE

                                             2022-NCCOA-600

                                            Opinion of the Court



       C. Conspiracy

¶ 88          Defendant next argues that the trial court erred by denying his motion to

       dismiss the charge of conspiracy to traffic marijuana by transportation, due to

       insufficient evidence of a conspiracy between him and another. Additionally,

       Defendant contends that the trial court erroneously and prejudicially admitted into

       evidence the recording of a phone call between Investigator Menzie and “Marcus,” the

       shipper of the target package. Defendant’s arguments are without merit.

          1. Motion to Dismiss

¶ 89          The elements of a criminal conspiracy are well established:

                     A criminal conspiracy is an agreement between two or
                     more persons to do an unlawful act or to do a lawful act in
                     an unlawful way or by unlawful means. To constitute a
                     conspiracy, it is not necessary that the parties should have
                     come together and agreed in express terms to unite for a
                     common object: A mutual, implied understanding is
                     sufficient, so far as the combination or conspiracy is
                     concerned, to constitute the offense.

       State v. Chavez, 378 N.C. 265, 2021-NCSC-86, ¶ 14 (citation omitted).

¶ 90          Significantly, “[t]he conspiracy is the crime and not its execution. Therefore,

       no overt act is necessary to complete the crime of conspiracy. As soon as the union of

       wills for the unlawful purpose is perfected, the offense of conspiracy is completed.”




       have been able to confront. This asserted error is based upon a constitutional right, and is
       not squarely an evidentiary error; thus, plain error review is not available and this argument
       is dismissed.
                                           STATE V. TEAGUE

                                            2022-NCCOA-600

                                           Opinion of the Court



       Id. (citation omitted).

¶ 91         The State may establish the existence of a conspiracy “by direct or

       circumstantial evidence.” Id. (citation omitted). Indeed, direct evidence is not

       essential to proving a conspiracy, for such proof “is rarely obtainable. It may be, and

       generally is, established by a number of indefinite acts, each of which, standing alone,

       might have little weight, but, taken collectively, they point unerringly to the existence

       of a conspiracy.” Id. (citation omitted).

¶ 92         As stated above, we review de novo a trial court’s denial of a criminal

       defendant’s motion to dismiss. McClaude, 237 N.C. App. at 352, 765 S.E.2d at 107.

¶ 93         Here, Defendant argues that “the State lacked evidence of any communication

       or planning between [himself] and another person that could sufficiently prove an

       agreement or understanding to traffic marijuana.” According to Defendant, “[t]he

       State’s evidence, at best, raised the suspicion of a possible association between

       [Defendant] and the shipper of the [target package], but that was not enough to

       submit this charge to the jury.” Defendant asserts that the State’s case “essentially

       rested on the fact that ‘Joe Teague’ was the addressee listed on the” target package.

       Yet in a separate evidentiary challenge, Defendant also asserts that the trial court

       erroneously admitted into evidence the recording of a phone call between Investigator

       Menzie and Marcus. Although seemingly irrelevant to the question at hand,

       Defendant’s evidentiary argument nevertheless implicitly acknowledges that the
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       State did, in fact, present additional evidence—more than just the shipping label—to

       establish the existence of a conspiracy.

¶ 94         Indeed, the State proffered other circumstantial evidence in support of the

       existence of a conspiracy in addition to the recording of the phone call between

       Investigator Menzie and Marcus. For example, Investigator Menzie testified that he

       estimated the street value of the “high quality” marijuana contained in the target

       package to be approximately $153,000.00. We agree with the State that such evidence

       creates “a strong inference that Marcus did not simply randomly mail the [target

       package] to Defendant but instead that he mailed it because Defendant agreed to

       accept it.” See id. at 353, 765 S.E.2d at 107 (explaining that the State is entitled to

       “the benefit of every reasonable inference” and the resolution of “any contradictions

       in its favor” on appellate review of the denial of a defendant’s motion to dismiss

       (citation omitted)). Additionally, Marcus shipped this valuable parcel from California

       to Defendant’s address using Defendant’s actual name and packed a GPS tracker

       within the target package. Viewed “in the light most favorable to the State,” id.

       (citation omitted), these facts further indicate a mutual concern for and interest in

       the target package.

¶ 95         Moreover, the recorded phone call itself—which was not erroneously admitted,

       for the reasons discussed below—constitutes additional circumstantial evidence

       supporting the existence of a conspiracy. As detailed in Investigator Menzie’s search-
                                         STATE V. TEAGUE

                                          2022-NCCOA-600

                                         Opinion of the Court



       warrant application for Defendant’s mobile phone, a FedEx employee informed

       Investigator Menzie that Marcus called FedEx to inquire about the target package’s

       status, requested a return call when the package was located, and left his phone

       number. In the affidavit supporting his search-warrant application, Investigator

       Menzie averred that:

                    I called the number and spoke with “Marcus” who
                    confirmed the tracking number of his parcel, the address it
                    was going [to] and the name of the recipient. The
                    information he provided was the same information listed
                    on the [target package] intercepted. After obtaining that
                    information, I identified myself to him and informed him I
                    had his parcel in my custody. Marcus said, “F[***]” and
                    hung up.

¶ 96         “[T]aken collectively,” Marcus’s recorded admission to Investigator Menzie

       that he sent the target package, his knowledge of its relevant details, his documented

       concern for the package’s apparent failure to reach its destination, and his profane

       exclamation upon learning that he was speaking with a law enforcement officer

       provide strong circumstantial evidence that “point[s] unerringly to the existence of a

       conspiracy.” Chavez, 378 N.C. 265, 2021-NCSC-86, ¶ 14 (citation omitted).

       Defendant’s argument is overruled.

          2. Statement of a Co-Conspirator

¶ 97         Defendant also argues that the recorded phone-call audio was inadmissible

       hearsay, which was erroneously and prejudicially admitted into evidence. We
                                          STATE V. TEAGUE

                                           2022-NCCOA-600

                                          Opinion of the Court



       disagree.

             a. Standard of Review

¶ 98         “This Court conducts de novo review of the admission of evidence over a

       hearsay objection. An erroneous admission of hearsay necessitates a new trial only if

       the defendant shows that there is a reasonable possibility that without the error the

       jury would have reached a different result.” State v. Roberts, 268 N.C. App. 272, 276,

       836 S.E.2d 287, 291 (2019) (citations omitted), disc. review denied, 374 N.C. 271, 839

       S.E.2d 350 (2020).

             b. Analysis

¶ 99         Rule 801 of the North Carolina Rules of Evidence defines “hearsay” as “a

       statement, other than one made by the declarant while testifying at the trial or

       hearing, offered in evidence to prove the truth of the matter asserted.” N.C. Gen. Stat.

       § 8C-1, Rule 801(c). “Hearsay is not admissible except as provided by statute” or by

       the Rules of Evidence. Id. § 8C-1, Rule 802. “A statement is admissible as an exception

       to the hearsay rule if it is offered against a party and it is . . . a statement by a

       co[-]conspirator of such party during the course and in furtherance of the conspiracy.”

       Id. § 8C-1, Rule 801(d). The proper admission into evidence of a conspirator’s

       statement against a co-conspirator “requires the State to establish that: (1) a

       conspiracy existed; (2) the acts or declarations were made by a party to it and in

       pursuance of its objectives; and (3) while it was active, that is, after it was formed
                                           STATE V. TEAGUE

                                            2022-NCCOA-600

                                           Opinion of the Court



        and before it ended.” State v. Valentine, 357 N.C. 512, 521, 591 S.E.2d 846, 854 (2003)

        (citation and internal quotation marks omitted).

¶ 100         Defendant argues that the State has not satisfied any of these requirements,

        primarily alleging that “[s]tatements not made between the alleged co-conspirators

        do not satisfy the criteria for admitting hearsay under the co-conspirator exception.”

        However, “when the State has introduced prima facie evidence of a conspiracy, the

        acts and declarations of each party to it in furtherance of its objectives are admissible

        against the other members regardless of their presence or absence at the time the

        acts and declarations were done or uttered.” State v. Tilley, 292 N.C. 132, 138, 232

        S.E.2d 433, 438 (1977). Accordingly, Defendant’s argument that a statement must be

        made “between the alleged co-conspirators” in order to be admissible under the co-

        conspirator exception to the hearsay rule lacks merit.

¶ 101         Further, as the trial court found in ruling on Defendant’s objection:

                     [I]n the light most favorable to the State, the State
                     established a conspiracy existed and that this statement
                     was made while the conspiracy was still active, that is,
                     after it was formed and before it was ended; that the
                     statements were made by a party to the conspiracy, to wit,
                     Marcus Rawls or a person purporting to be Marcus Rawls;
                     and that it was in pursuance of its objectives in that the
                     declarant was attempting to ensure that the [target]
                     package was properly delivered.

¶ 102         After the trial court noted that it was “not aware of any requirement that the

        statement must be made to another party to the conspiracy as opposed to some third
                                            STATE V. TEAGUE

                                                2022-NCCOA-600

                                            Opinion of the Court



        party who is not a co-conspirator[,]” the court overruled Defendant’s objection and

        admitted the recording of the phone call as the statement of a co-conspirator. We

        discern no error in the trial court’s ruling.

                                         III.     Conclusion

¶ 103         For the reasons stated above, including the fact that neither the initial removal

        of the target package nor the drug dog sniff constituted a search or seizure implicating

        Defendant’s Fourth Amendment rights, Defendant’s corresponding lack of Fourth

        Amendment standing to raise these Fourth Amendment arguments, and Defendant’s

        waiver of appellate review of his Fourth Amendment arguments concerning the

        initial removal of the target package from the conveyor belt, we affirm the trial court’s

        denial of Defendant’s motion to suppress.

¶ 104         The legalization of industrial hemp, which is reported to be indistinguishable

        from marijuana without quantitative chemical analysis, raises compelling legal

        issues for our courts. However, we conclude that Defendant’s arguments in the

        instant case are without merit. Accordingly, these arguments are overruled.

¶ 105         Similarly, Defendant’s arguments relating to the charge of conspiracy to traffic

        marijuana by transportation are unpersuasive and overruled. For all these reasons,

        we conclude that Defendant received a fair trial, free from prejudicial error.

              AFFIRMED IN PART; NO PREJUDICIAL ERROR IN PART.

              Judge DILLON concurs by separate opinion.
                          STATE V. TEAGUE

                          2022-NCCOA-600

                         Opinion of the Court



Judge COLLINS concurs in the result by separate opinion.
        No. COA21-10 – State v. Teague


              DILLON, Judge, concurring              .


¶ 106                I concur in the majority opinion. I write separately to express my view

        that Defendant had standing to challenge the search and seizure of the package

        addressed to him to the extent the Fourth Amendment was implicated,

        notwithstanding that he subsequently denied ownership of the package. The drugs

        had already been discovered before Defendant was questioned as to his involvement.

        The “search” of the package clearly implicated Defendant’s Fourth Amendment

        rights; however, he makes no argument that the results of the dog sniff, the

        suspicious labeling and manner of packaging were not sufficient to establish probable

        cause for the warrant. And even assuming the removal of the package and the dog

        sniff itself (prior to the search) implicated the Fourth Amendment, I conclude that

        this brief investigatory “seizure” of the package was supported by reasonable

        suspicion, based on the suspicious label and manner of packaging.
        No. COA21-10 – State v. Teague


              COLLINS, Judge, concurring in result and writing separately.


¶ 107         I concur in the result reached by the majority. Because I believe Defendant

        has standing to challenge the law enforcement officer’s removal of the package, I

        write separately.

¶ 108         The Fourth Amendment to the Constitution of the United States, as made

        applicable to the states through the Fourteenth Amendment, provides:

                     The right of the people to be secure in their persons,
                     houses, papers, and effects, against unreasonable searches
                     and seizures, shall not be violated, and no Warrants shall
                     issue, but upon probable cause, supported by Oath or
                     affirmation, and particularly describing the place to be
                     searched, and the persons or things to be seized.

        U.S. Const. amend. IV. This text protects two types of expectations, one involving

        “searches,” the other “seizures.” A “search” occurs when an expectation of privacy

        that society is prepared to consider reasonable is infringed. See Illinois v. Andreas,

        463 U.S. 765, 771 (1983); United States v. Knotts, 460 U.S. 276, 280-81 (1983). “A

        ‘seizure’ of [a package possessed by a private freight carrier] occurs when there is

        some meaningful interference with an individual’s possessory interests in that

        property.”   United States v. Jacobsen, 466 U.S. 109, 113 (1984).      A meaningful

        interference with an individual’s possessory interests in the property occurs when an

        officer asserts “dominion and control over the package and its contents.” Id. at 120.

¶ 109         “Before a defendant can assert the protection afforded by the Fourth

        Amendment, however, he must demonstrate that any rights alleged to have been
                                             STATE V. TEAGUE

                                              2022-NCCOA-600

                           COLLINS, J., concurring in result and writing separately



        violated were his rights, not someone else’s.” State v. Lane, 280 N.C. App. 264,

        2021-NCCOA-593, ¶ 18 (quotation marks, brackets, and citation omitted). “Standing

        requires both an ownership or possessory interest and a reasonable expectation of

        privacy.” Id. ¶ 20 (citation omitted). “[T]he burden of showing this ownership or

        possessory interest is on the person who claims that his rights have been infringed.”

        State v. Rodelo, 231 N.C. App. 660, 662, 752 S.E.2d 766, 770 (2014) (quotation marks

        and citation omitted).

¶ 110         The Supreme Court of the United States has long recognized that “letters and

        sealed packages subject to letter postage” are entitled to Fourth Amendment

        protection against unreasonable searches and seizures.               United States v. Van

        Leeuwen, 397 U.S. 249, 251 (1970); see also Jacobsen, 466 U.S. at 114 (“Letters and

        other sealed packages are in the general class of effects in which the public at large

        has a legitimate expectation of privacy.”); Ex parte Jackson, 96 U.S. 727, 733 (1878)

        (“Whilst in the mail, [letters and sealed packages] can only be opened and examined

        under like warrant . . . as is required when papers are subjected to search in one’s

        own household.”). “Both senders and recipients of letters and other sealed packages

        ordinarily have a legitimate expectation of privacy in those items even after they have

        been placed in the mail.” United States v. Rose, 3 F.4th 722, 728 (4th Cir. 2021) (citing

        Van Leeuwen, 397 U.S. at 251); see also United States v. Givens, 733 F.2d 339, 341

        (4th Cir. 1984) (per curiam) (“It is no doubt true that, had this package been
                                                STATE V. TEAGUE

                                                 2022-NCCOA-600

                              COLLINS, J., concurring in result and writing separately



        addressed to the defendants, they would have had a legitimate expectation of privacy

        in its contents.”).

¶ 111          In this case, the package was addressed to Defendant at his address.

        Accordingly, Defendant had a legitimate expectation of privacy in the package and,

        as the trial court correctly concluded, Defendant has standing to challenge a search

        and seizure of that package.